07DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 06/30/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-20 are currently under examination. 
Priority
No priority claim has been filed. The effective filing date of the instant application of 07/17/2018 is acknowledged. 
Withdrawn Objections/Rejections
The objections of claims 1, 8, 9, 15 and 16 are withdrawn in view of applicant’s arguments (on page 6) and/or amendments.
The claim rejections under 35 USC 101 are withdrawn in view of applicant’s arguments (on page 6) and/or amendments.
The claim rejections under 35 USC 112(b) or second paragraph are withdrawn in view of applicant’s arguments (on page 7) and/or amendments.
Response to Arguments
Applicant’s arguments regarding claim rejections under 35 U.S.C. 103 filed 06/30/2021 have been fully considered but are not persuasive for the following reasons.
and locating the pulses on a three dimensional (3D) structural model of the coronary artery system to generate a three dimensional (3D) functional model of the coronary arterial system that shows a trajectory of the radio-opaque dye as it flows through different arterial branches”, with Applicant arguing that Venugopal “does not disclose or suggest locating pulses on a three dimensional (3D) structural model of the coronary artery system to generate a three dimensional (3D) functional model” and that the examiner “mischaracterized the actual teachings of the prior art” while considering [0005] of Venugopal.
In response, the examiner respectively disagrees and the examiner has interpreted the claim language in a broad manner wherein as discussed by the examiner in page 5 of the Office Action, the propagation of the radio-opaque agent through the blood vessel is taught to be successive pulses as represented in Fig. 6 wherein the contrast agent is propagating as pulse within the coronary tree ([0062]-[0064] with Venugopal teaching the CT angiography or CCT angiography as tomographic imaging of the coronary vasculature or tree. To clarify the examiner interpretation of the paragraph [0005] teachings, Venugopal has detailed preliminary studies for building a patient-specific 3D model of the coronary tree as constructed with computed tomography angiography (CTA) ([0026]), while Venugopal is using the pulsed bolus to simulate the blood flow within the coronary tree which is a 3D model [0026] “to generate a patient-specific coronary flow model that replicates the spatial contrast agent concentration distribution in each vessel segment of interest as observed in the contrast-enhanced images” [0005], wherein the examiner has interpreted the “spatial distribution” of the “contrast agent concentration” as the concentration of the contrast agent as pulsed within the 3D patient specific model as representative/model of the 3D coronary tree in order to observe “functionally significant stenosis in a coronary artery segment” using the gradient of the contrast agent concentrations or variation radio-opaque dye as it flows through different arterial branches”. The Applicant is reminded that during examination, claims must be given their broadest reasonable interpretation and that it is improper to import claim limitations from the specification. See MPEP 2111.01. If the Applicant is considering a 3D analysis for characterizing the contrast agent concentration and pulse propagation, the Applicant can do so via amended limitations. However, it is reminded to the Applicant that the amended limitations have to be supported by the original disclosure of the instant application.
Therefore the Applicant argument is found not persuasive.
Applicant further argues (on pages 10-12) regarding claims 6-7, that for the same reasons as above that the references of record do not teach “performing a simulation of the pulses of the radio-opaque dye moving through the coronary artery system to match a plurality of observed arrival times at various locations in the coronary artery system with simulated arrival times (claim 6) or wherein the simulation comprises multicomponent computational fluid dynamics (CFD) (claim 7)” since Venugopal does not teach to perform a simulation of the pulses of the radio-opaque dye nor wherein the simulation includes CFD and that the examiner “mischaracterized the actual teachings of the prior art”.
In response, the examiner respectively disagrees with the Applicant statement since the examiner explained within the Office Action for claim 6 and claim 7 that Venugopal uses a model 
Therefore, the examiner found the Applicant’s arguments as not persuasive.
Therefore for the reasons of record and because Applicant has not provided any evidence of nonobviousness [MPEP 716.01(a)], the Examiner maintains that he has broadly and reasonably interpreted this limitation to encompass the teachings of claims 1-20. Accordingly, the corresponding claim rejections under 35 U.S.C. 103 are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, 5-8, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et al. (USPN 20170325769 A1; Pub.Date 11/16/2017; Fil.Date 05/13/2016) with evidential reference Camus et al. (US 20090003521 A1; Pub.Date 01/01/2009; Fil.Date 06/28/2007).
Regarding claim 1, Venugopal teaches a device/systems for acquiring images and method for imaging a coronary arterial system of a patient (Title, abstract and [0005]-[0007] “a method for generating a patient-specific coronary flow model” “acquire or generate contrast-enhanced images of a coronary vasculature at one or more cardiac phases” and “analyze the contrast-enhanced images to determine spatial contrast agent concentration distribution in each vessel segment of interest” using a system as in [0040] for CCT angiography or CCTA for imaging the coronary vasculature). 
Venugopal teaches also the method comprising: releasing, using an actuator, pulses of a [...radio-opaque...] dye into a coronary arterial tree of the individual ([0059] CT angiography with contrast agent bolus injection within artery, with contrast agent propagating through the blood vessel tree, wherein [0062] the contrast agent propagates through the coronary (arteries) tree with [0063]-[0064] and Fig.6 “injecting a pattern contrast bolus” which “has more than one peak flow rate (i.e., more than one pulse) separated by intervals of non-peak flow rate and follows a pattern such as a pulse train or a sinusoidal pattern” wherein “The contrast injection can also be alternated with saline injection to keep the overall flow rate more constant” and the injection is performed using an injector reading on an actuator). Venugopal teaches the contrast agent being based on the contrast agent iodine ([0084]). 
Venugopal does not specifically name the contrast agent iodine as a radio-opaque dye. However, It is known in the art that iodine is the base for contrast agent for CT and is also known as “radio-opaque dyes” as taught by Camus within the same field of endeavor of coronary angiography field (Title and abstract and [0032] for “The guiding catheter may also allow for radio-
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Venugopal with a radio-opaque dye as based radio-opaque dye for the method comprising: releasing, using an actuator, pulses of a radio-opaque dye into a coronary arterial tree of the individual, since one of ordinary skill in the art would recognize that iodine based dyes are known to be radio-opaque dyes as taught by Camus. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Venugopal and Camus teach angiography with using dyes. The motivation would have been to ideally provide good imaging of perfused tissues while assessing the positioning or movement of the patient as suggested by Camus (abstract)
Additionally, Venugopal teaches performing CT imaging using CT gantry ([0040]) to image the coronary tree sequentially after minimally invasive injection ([0059] injection directly into an artery through interventional means for CT angiography reading on invasive coronary x-ray angiogram imaging) until clearance of the contrast agent ([0068]-[0069] after pattern bolus injection “the injection may be changed to a series of "short bursts" of contrast. This will provide multiple "wave fronts" to allow us to use the temporal information. That is, both the rising edge as well as the trailing edge of the contrast can be observed. By monitoring the timing delay between successive contrast arrivals, various parameters and boundary conditions can be estimated, since how and when different bursts of contrasts are injected is known” with “projection data of the heart and coronary vessels generated. Projection data generated as part of the imaging process may be monitored as the bolus in the chambers of the heart clears”) therefore teaching obtaining, using an image capture device, a sequence of invasive coronary x-ray angiogram images over time of the pulses of the radio-opaque dye.
Venugopal teaches tracking, using a processor ([0036]-[0037] processor component 30), the pulses through the sequence of invasive coronary x-ray angiogram images ([0068]-and locating the pulses on a three dimensional (3D) structural model of the coronary artery system ([0005] with the generalized coronary model “The contrast-enhanced images are analyzed to determine spatial contrast agent concentration distribution in each vessel segment of interest”) to generate a three dimensional (3D) functional model of the coronary arterial system that shows a trajectory of the dye as it flows through different arterial branches ([0005] “The generalized coronary model is parameterized by one or more of parameters. The one or more parameters of the generalized coronary model are tuned to generate a patient-specific coronary flow model that replicates the spatial contrast agent concentration distribution in each vessel segment of interest as observed in the contrast-enhanced images” wherein the distribution is interpreted as the observed multiple “wave fronts” propagating during time as in [0068]-[0069] above, therefore one of ordinary skill in the art would recognize that the propagation of the contrast agent wave fronts are representing the trajectories of the contrast agent bolus within each coronary blood vessel). 
Regarding claim 16, claim 16 is drawn to a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method such as the method of claim1. Venugopal teaches a “system controller 24 may also include signal processing circuitry, associated memory circuitry for storing programs and routines executed by the computer (such as routines for executing image processing techniques described herein), as a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method with Venugopal and Camus teaching the method of claim 1 as discussed above for claim 1. Therefore, Venugopal and Camus teach all the limitations of claim 16.
Regarding the dependent claims 3, 5-8, 17-20, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Venugopal and Camus.
Regarding claims 3 and 17, as discussed above Venugopal teaches the use of interventional means to introduce the contrast agent into the artery without specific description of these means. However, Camus teaches the common practice of inserting a guiding catheter within an artery and then place the tip of the catheter “at the mouth of the coronary artery prior to inject the contrast or radio-opaque agent within the coronary artery for CT/x-ray angiography ([0032]) therefore teaching prior to releasing the pulses, inserting a catheter into a root of the coronary artery as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Venugopal and Camus with prior to releasing the pulses, inserting a catheter into a root of the coronary artery, since one of ordinary skill in the art would recognize that inserting a catheter to the mouth of a coronary artery for inject a radio-opaque/contrast agent within the coronary arteries for CT angiography was known in the art as taught by Camus. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Venugopal and Camus teach coronary angiography imaging. The motivation would have been to follow standard protocol in order to facilitate the diagnosis of suspected myocardial infarction due to coronary stenosis, as suggested by Camus ([0036]).

Regarding claims 6 and 19, Venugopal teaches the use of a 1D model lumped model which is personalized as a patient specific with the anatomical imaging and physiological monitoring ([0052] “in order to generate a patient-specific model”) wherein the parameters of the model are matched the observed contrast/radio-opaque agent concentrations within all considered blood vessels ([0052] “these parameters are tuned to obtain the same drop in contrast concentration in each coronary vessel segment as that measured from the CTA images. In doing so, a flow rate is obtained for each vessel segment that matches measured concentration drops.”) therefore the tuning of the model reading on performing a simulation of the pulses of the radio-opaque dye moving through the P201707978US01Page 25 of 29coronary artery system to match a plurality of observed arrival times at various locations in the coronary artery system with simulated arrival times as claimed.
Regarding claim 7 and 20, Venugopal teaches “combining Computational Fluid Dynamics (CFD) tools with a model of the coronary vasculature constructed from medical images ([0026]) wherein the model is including multiple components with the lumped model applied to the different blood vessels (Fig.4 and [0051]-[0055]) therefore reading on the simulation comprises multicomponent computational fluid dynamics (CFD) as claimed.
Regarding claim 8, as discussed for claim 6 above, Venugopal teaches the use of a 1D model lumped model which is personalized as a patient specific with the anatomical imaging and physiological monitoring ([0052] “in order to generate a patient-specific model”) wherein the parameters of the model are matched the observed contrast/radio-opaque agent concentrations .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et al. (USPN 20170325769 A1; Pub.Date 11/16/2017; Fil.Date 05/13/2016) with evidential reference Camus et al. (US 20090003521 A1; Pub.Date 01/01/2009; Fil.Date 06/28/2007) as applied to claims 1, 3, 5-8, 16-20 and further in view of Scholtz et al. (2017 Cardiovasc. Diagn. Ther. 7:439-451; Pub.Date 06/07/2017).
Venugopal and Camus teach a method and system as set forth above.
Venugopal teaches that the generation of a patient specific model of the coronary vasculature as commonly obtained using contrast enhanced CT angiography ([0003] and [0005] “a generalized coronary model that models a coronary vasculature comprising at least each vessel segment of interest is accessed.” using “spatial contrast agent concentration distribution in each vessel segment of interest.” and [0026] “Prior three-dimensional (3D) CFD studies of the coronary arteries included calculations done using single 3D coronary vessel segments, constructed from intravascular ultrasound images or computed tomography angiography (CTA) images, as well as 3D coronary tree models constructed from CTA images”)  therefore reading  prior to releasing pulses of the radio-opaque dye (for functional model), releasing a [...continuous...] bolus of a radio-opaque dye into the coronary artery, and obtaining angiogram images to reconstruct the 3D structural model.
Venugopal and Camus do not specifically teach the bolus is a continuous bolus as in claim 2.
However, Scholtz teach within the same field of endeavor of coronary CT angiography (Title and abstract) the advances in CT contrast injection and imaging acquisition protocols wherein optimal contrast or iodine injection is performed as continuous for at least 10-12 seconds 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Venugopal and Camus with releasing a continuous bolus of a radio-opaque dye into the coronary artery, since one of ordinary skill in the art would recognize that initially performing a contrast enhanced CT angiography to acquire data for reconstructing an anatomical model of the patient coronary vasculature was known in the art as taught by Scholtz. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Venugopal and Scholtz teach coronary angiography imaging. The motivation would have been to optimize the iodine or contrast agent injection to optimize the CT angiography imaging, as suggested by Scholtz (p.440 col.1 ¶ Basics for CM injection).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et al. (USPN 20170325769 A1; Pub.Date 11/16/2017; Fil.Date 05/13/2016) with evidential reference Camus et al. (US 20090003521 A1; Pub.Date 01/01/2009; Fil.Date 06/28/2007) as applied to claims 1, 3, 5-8, 16-20 and further in view Uber (USPN 20040254525 A1; Pub.Date 12/16/2004; Fil.Date 04/08/2004).
Venugopal and Camus teach a method and system as set forth above. Venugopal as discussed above for claim 1, the injector having a reservoir for the contrast agent based of iodine and reservoir for saline ([0063]-[0064]) while Camus teaches the injection being also performed using a catheter to carry the injected fluids at the mouth of the coronary artery ([0032]).
Venugopal and Camus do not specifically teach the catheter includes two separate fluid chambers.
However, Uber teaches within the same field of endeavor of CT angiography (Title, abstract and [0002]) the design of catheter for contrast agents for CT imaging with injection of 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Venugopal and Camus with the catheter includes two separate fluid chambers, since one of ordinary skill in the art would recognize that providing the contrast fluid and saline at the end of the catheter was known in the art as taught by Uber. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Venugopal and Uber teach coronary angiography imaging with contrast. The motivation would have been to delivery of the contrast and saline close to the coronary artery to minimize the mixing between saline and contrast agent prior entering the blood vessel, as suggested by Uber (Figs. 11A and 11B).

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et al. (USPN 20170325769 A1; Pub.Date 11/16/2017; Fil.Date 05/13/2016) in view of Camus et al. (US 20090003521 A1; Pub.Date 01/01/2009; Fil.Date 06/28/2007) and in view of Miller et al. (USPN 20150141853 A1; Pub.Date 05/21/2015; Fil.Date 11/14/2014).
Regarding claim 9, Venugopal teaches a device/systems for acquiring images and method for imaging a coronary arterial system of a patient (Title, abstract and [0005]-[0007] “a method for generating a patient-specific coronary flow model” “acquire or generate contrast-enhanced images of a coronary vasculature at one or more cardiac phases” and “analyze the contrast-enhanced images to determine spatial contrast agent concentration distribution in each vessel segment of interest” using a system as in [0040] for CCT angiography or CCTA for imaging the coronary vasculature). 

However, Camus teaches Camus within the same field of endeavor of coronary angiography field (Title and abstract and [0032]) the common practice of inserting a guiding catheter within an artery and then place the tip of the catheter “at the mouth of the coronary artery prior to inject the contrast or radio-opaque agent within the coronary artery for CT/x-ray angiography ([0032]) therefore teaching prior to releasing the pulses, inserting a catheter into a root of the coronary artery, with the catheter having an outlet for releasing the radio-opaque dye into the coronary arterial tree as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Venugopal with prior to releasing the pulses, inserting a catheter into a root of the coronary artery, with the catheter having an outlet for releasing the radio-opaque dye into the coronary arterial tree since one of ordinary skill in the art would recognize that inserting a catheter to the mouth of a coronary artery for injecting a radio-opaque/contrast agent within the coronary arteries for CT angiography was known in the art as taught by Camus. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Venugopal and Camus teach coronary angiography imaging. The motivation would have been to follow standard protocol in order to facilitate the diagnosis of suspected myocardial infarction due to coronary stenosis, as suggested by Camus ([0036]).
[...the catheter having an inlet for receiving a radio-opaque and an outlet for releasing the radio-opaque dye into the coronary arterial tree; a pump coupled to the catheter, the pump configured to pulse the radio-opaque dye into the coronary arterial tree; and a processor communicatively connected to the pump...]
radio-opaque...] dye into a coronary arterial tree of the individual ([0059] CT angiography with contrast agent bolus injection within artery, with contrast agent propagating through the blood vessel tree, wherein [0062] the contrast agent propagates through the coronary (arteries) tree with [0063]-[0064] and Fig.6 “injecting a pattern contrast bolus” which “has more than one peak flow rate (i.e., more than one pulse) separated by intervals of non-peak flow rate and follows a pattern such as a pulse train or a sinusoidal pattern” wherein “The contrast injection can also be alternated with saline injection to keep the overall flow rate more constant” and the injection is performed using an injector reading on an actuator). Venugopal teaches the contrast agent being based on the contrast agent iodine ([0084]). It is known in the art that iodine is the base for contrast agent for CT and are also known as “radio-opaque dyes” as taught by Camus within the same field of endeavor of coronary angiography field (Title and abstract and [0032] for “The guiding catheter may also allow for radio-opaque dyes (usually an iodine-based contrast agent) to be injected into the coronary artery, to permit real time X-ray visualization”). Venugopal with Camus teach the processor operative to: release pulses of a radio-opaque dye into a coronary arterial tree of the individual.
Additionally, Venugopal teaches performing CT imaging using CT gantry ([0040]) to image the coronary tree sequentially after minimally invasive injection ([0059] injection directly into an artery through interventional means for CT angiography reading on invasive coronary x-ray angiogram imaging) until clearance of the contrast agent ([0068]-[0069] after pattern bolus injection “the injection may be changed to a series of "short bursts" of contrast. This will provide multiple "wave fronts" to allow us to use the temporal information. That is, both the rising edge as well as the trailing edge of the contrast can be observed. By monitoring the timing delay between successive contrast arrivals, various parameters and boundary conditions can be estimated, since how and when different bursts of contrasts are injected is known” with “projection data of the heart obtain a sequence of invasive coronary x-ray angiogram images over time of the pulses of the radio-opaque dye.
Venugopal teaches track the pulses through the sequence of invasive coronary x-ray angiogram images ([0068]-[0069] after pattern bolus injection “the injection may be changed to a series of "short bursts" of contrast. This will provide multiple "wave fronts" to allow us to use the temporal information. That is, both the rising edge as well as the trailing edge of the contrast can be observed. By monitoring the timing delay between successive contrast arrivals, various parameters and boundary conditions can be estimated, since how and when different bursts of contrasts are injected is known” wherein the analysis is performed). Venugopal teaches the generation of a patient-specific model of the coronary tree ([0005] “A generalized coronary model that models a coronary vasculature comprising at least each vessel segment of interest is accessed”) and locate the pulses on a three dimensional (3D) structural model of the coronary artery system ([0005] with the generalized coronary model “The contrast-enhanced images are analyzed to determine spatial contrast agent concentration distribution in each vessel segment of interest”) to generate a three dimensional (3D) functional model of the coronary arterial system that shows a trajectory of the dye as it flows through different arterial branches ([0005] “The generalized coronary model is parameterized by one or more of parameters. The one or more parameters of the generalized coronary model are tuned to generate a patient-specific coronary flow model that replicates the spatial contrast agent concentration distribution in each vessel segment of interest as observed in the contrast-enhanced images” wherein the distribution is interpreted as the observed multiple “wave fronts” propagating during time as in [0068]-[0069] above, therefore one of ordinary skill in the art would recognize that the propagation of the contrast agent wave fronts are representing the trajectories of the contrast agent bolus within each coronary blood vessel). 
the catheter having an inlet for receiving a radio-opaque; a pump coupled to the catheter, the pump configured to pulse the radio-opaque dye into the coronary arterial tree; and a processor communicatively connected to the pump as in claim 9.
However, Miller teaches within the same field of endeavor angiography (Title, abstract and [0086]) the use of a fluid injector (Fig.14) with a catheter (Fig.14) having an inlet for receiving the radio-opaque dye (Fig. 14 [0104] with line 1633 for contrast solution connected to line/catheter 1622) and a pump with the powered injection system (Fig.14 and [0103] system 1630) as a pump coupled to the catheter (Fig.14 catheter/line 1622 and pump 1630 coupled via lines 1633 and 1635) to provide the delivery of the saline and the contrast dye, therefore, since Venugopal teaches already delivery means to pulse the radio-opaque dye into the coronary tree as discussed in claim 1, therefore reading on the pump configured to pulse the radio-opaque dye into the coronary arterial tree; additionally, Miller teaches a computer associated with the control of the pump (0088]-[0089] for automated or manual control of the pump according to protocols) therefore reading on a processor communicatively connected to the pump as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Venugopal and Camus with the catheter having an inlet for receiving a radio-opaque; a pump coupled to the catheter, the pump configured to pulse the radio-opaque dye into the coronary arterial tree; and a processor communicatively connected to the pump, since one of ordinary skill in the art would recognize that using an injector pump coupled to the catheter for delivering contrast fluid and coupled to the catheter was known in the art as taught by Miller and since controlling the delivery of the bolus according to patterns either manually or automatically according to protocols was also known in the art as taught by Miller and Camus. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Venugopal and Miller 
Regarding the dependent claims 12-15 all the elements of these claims are instantly disclosed or fully envisioned by the combination of Venugopal, Camus and Miller.
Regarding claim 12, Venugopal teaches as discussed above a non-radio-opaque dye alternates with the pulses of the radio-opaque dye ([0063]-[0064] and Fig.6 “injecting a pattern contrast bolus” which “has more than one peak flow rate (i.e., more than one pulse) separated by intervals of non-peak flow rate and follows a pattern such as a pulse train or a sinusoidal pattern” wherein “The contrast injection can also be alternated with saline injection to keep the overall flow rate more constant” with saline as considered as a non-radio-opaque dye).
Regarding claim 13, Venugopal teaches the use of a 1D model lumped model which is personalized as a patient specific with the anatomical imaging and physiological monitoring ([0052] “in order to generate a patient-specific model”) wherein the parameters of the model are matched the observed contrast/radio-opaque agent concentrations within all considered blood vessels ([0052] “these parameters are tuned to obtain the same drop in contrast concentration in each coronary vessel segment as that measured from the CTA images. In doing so, a flow rate is obtained for each vessel segment that matches measured concentration drops.”) therefore the tuning of the model reading on performing a simulation of the pulses of the radio-opaque dye moving through the P201707978US01Page 25 of 29coronary artery system to match a plurality of observed arrival times at various locations in the coronary artery system with simulated arrival times as claimed.
Regarding claim 14, Venugopal teaches “combining Computational Fluid Dynamics (CFD) tools with a model of the coronary vasculature constructed from medical images ([0026]) wherein the model is including multiple components with the lumped model applied to the different blood vessels (Fig.4 and [0051]-[0055]) therefore reading on the simulation comprises multicomponent computational fluid dynamics (CFD) as claimed.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et al. (USPN 20170325769 A1; Pub.Date 11/16/2017; Fil.Date 05/13/2016) in view of Camus et al. (US 20090003521 A1; Pub.Date 01/01/2009; Fil.Date 06/28/2007) and in view of Miller et al. (USPN 20150141853 A1; Pub.Date 05/21/2015; Fil.Date 11/14/2014) as applied to claims 1, 3, 5-9, 12-20 and further in view of Scholtz et al. (2017 Cardiovasc. Diagn. Ther. 7:439-451; Pub.Date 06/07/2017).
Venugopal, Camus and Miller teach a method and system as set forth above.
Venugopal teaches that the generation of a patient specific model of the coronary vasculature as commonly obtained using contrast enhanced CT angiography ([0003] and [0005] “a generalized coronary model that models a coronary vasculature comprising at least each vessel segment of interest is accessed.” using “spatial contrast agent concentration distribution in each vessel segment of interest.” and [0026] “Prior three-dimensional (3D) CFD studies of the coronary arteries included calculations done using single 3D coronary vessel segments, constructed from intravascular ultrasound images or computed tomography angiography (CTA) images, as well as 3D coronary tree models constructed from CTA images”)  therefore reading  prior to releasing pulses of the radio-opaque dye (for functional model), releasing a [...continuous...] bolus of a radio-opaque dye into the coronary artery, and obtaining angiogram images to reconstruct the 3D structural model.

However, Scholtz teach within the same field of endeavor of coronary CT angiography (Title and abstract) the advances in CT contrast injection and imaging acquisition protocols wherein optimal contrast or iodine injection is performed as continuous for at least 10-12 seconds or at least a complete opacification of the whole coronary vasculature (p.440 col.1 ¶ Basics for CM injection) therefore teaching the bolus is a continuous bolus as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Venugopal, Camus and Miller with releasing a continuous bolus of a radio-opaque dye into the coronary artery, since one of ordinary skill in the art would recognize that initially performing a contrast enhanced CT angiography to acquire data for reconstructing an anatomical model of the patient coronary vasculature was known in the art as taught by Scholtz. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Venugopal and Scholtz teach coronary angiography imaging. The motivation would have been to optimize the iodine or contrast agent injection to optimize the CT angiography imaging, as suggested by Scholtz (p.440 col.1 ¶ Basics for CM injection).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et al. (USPN 20170325769 A1; Pub.Date 11/16/2017; Fil.Date 05/13/2016) in view of Camus et al. (US 20090003521 A1; Pub.Date 01/01/2009; Fil.Date 06/28/2007) and in view of Miller et al. (USPN 20150141853 A1; Pub.Date 05/21/2015; Fil.Date 11/14/2014) as applied to claims 1, 3, 5-9, 12-20 and further in view Uber (USPN 20040254525 A1; Pub.Date 12/16/2004; Fil.Date 04/08/2004).
Venugopal, Camus and Miller teach a method and system as set forth above. Venugopal as discussed above for claim 1, the injector having a reservoir for the contrast agent based of 
Venugopal, Camus and Miller do not specifically teach the catheter includes two separate fluid chambers as in claim 11.
However, Uber teaches within the same field of endeavor of CT angiography (Title, abstract and [0002]) the design of catheter for contrast agents for CT imaging with injection of contrast agent or dye and of saline within a blood vessel ([0002]-[0004]) with the catheter designed with several lumen for the delivery of each fluid for contrast imaging (Figs. 11A and 11B lumen 911 and 921) wherein the two lumen are interpreted as two separated chambers.  
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Venugopal, Camus and Miller with the catheter includes two separate fluid chambers, since one of ordinary skill in the art would recognize that providing the contrast fluid and saline at the end of the catheter was known in the art as taught by Uber. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Venugopal and Uber teach coronary angiography imaging with contrast. The motivation would have been to delivery of the contrast and saline close to the coronary artery to minimize the mixing between saline and contrast agent prior entering the blood vessel, as suggested by Uber (Figs. 11A and 11B).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785